Citation Nr: 0923500	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder AC degenerative joint disease with rear of 
the supraspinious tendon (hereinafter, "left shoulder 
disorder") prior to November 6, 2007.

2.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder disorder on or after February 1, 2008.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

4.  Entitlement to service connection for a left leg 
disability, to include the left knee and left hip, as 
secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Attorney John S. Berry



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 and August and 
October 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2009, the Board remanded the issues of 
entitlement to an initial rating in excess of 20 percent for 
left shoulder disorder and entitlement to an initial rating 
in excess of 10 percent for radiculopathy of the left lower 
extremity for further development.  Pursuant to the remand, 
additional VA treatment records were associated with the 
claims file and in March 2009 he underwent a VA examination 
that addressed both claims.  The VA examination reports fully 
address the rating criteria and are adequate upon which to 
base a determination.  The Veteran did not identify any 
additional private treatment records or submit a release for 
VA to obtain any additional records.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
February 2009 remand with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left leg 
disability to include the left knee as secondary to service-
connected right knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 6, 2007, service-connected left 
shoulder was not productive of limitation of motion of 25 
degrees from the side.  

2.  On or after February 1, 2008, service-connected left 
shoulder was not productive of limitation of motion of 25 
degrees from the side.  

3.  Radiculopathy of the left lower extremity was not 
productive of moderate incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  Prior to November 6, 2007, the criteria for an initial 
rating in excess of 20 percent disabling for service-
connected left shoulder disorder were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5201 (2008).

2.  On or after February 1, 2008, the criteria for an initial 
rating in excess of 20 percent disabling for service-
connected left shoulder disorder were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5201 (2008).

3.  The criteria for an initial rating in excess of 10 
percent disabling for service-connected radiculopathy of the 
left lower extremity were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for his left shoulder and radiculopathy of the 
left lower extremity.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in 
February and August 2007 before service connection was 
granted in August and October 2007 was legally sufficient, 
VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims for 
increased ratings.  A November 2005 response from the Social 
Security Administration (SSA) that was confirmed by the 
Veteran indicated that the Veteran's SSA records were 
destroyed.  The Veteran was also afforded VA examinations in 
June and September 2007 and March 2009 in connection with his 
claims.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them SOCs and SSOCs, which informed them of the 
laws and regulations relevant to the increased rating claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  Pursuant to the 
February 2009 remand, the RO provided the Veteran appropriate 
VA examinations in March 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected left shoulder 
and left lower extremity radiculopathy since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  Further, the VA 
examination reports address the rating criteria and are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

1.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder AC degenerative joint disease with rear of 
the supraspinious tendon (hereinafter, "left shoulder 
disorder") prior to November 6, 2007.

2.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder disorder on or after February 1, 2008.

The Veteran's service-connected left shoulder was initially 
rated as 20 percent disabling effective February 6, 2007, 
pursuant to diagnostic codes 5010-5201.  Following shoulder 
surgery, a temporary 100 percent rating was assigned from 
November 6, 2007, to February 1, 2008, pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, the 20 percent rating was continued 
effective February 1, 2008.  Although the Veteran filed a 
June 2008 notice of disagreement (NOD) with the length of 
time assigned his convalescence period following his surgery 
and a September 2008 supplemental statement of the case 
(SSOC) addressed this matter, the Veteran did not perfect the 
issue.  Therefore, only the matter of the disability 
evaluation before and after the period of convalescence is 
currently before the Board.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Only one hand shall be 
considered dominant.  VA examination results reflected that 
the Veteran is right handed, thus the minor rating 
percentages are for application.  

Under Diagnostic Code 5201, when limitation of motion of the 
arm is midway between the side and shoulder level, a 20 
percent rating is assigned for the minor arm.  When 
limitation of motion of the arm is to 25 degrees from the 
side, then a 30 percent rating is assigned for the minor arm.  
This is the maximum rating provided under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and 180 degrees for 
abduction.  The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

As noted, the Veteran is service-connected for left shoulder 
AC degenerative joint disease with tear of the supraspinous 
tendon, which is rated under Diagnostic Code 5010.  
Diagnostic Code 5010 refers the rater to Diagnostic Code 
5003.  Diagnostic Code 5003 states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected, which in this case would be Diagnostic Code 5201.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The shoulder is considered a 
major joint.  38 C.F.R. § 4.45(f).  The Veteran is already 
assigned a 20 percent disability evaluation, and involvement 
of 2 or more major joints is not shown by the competent 
medical evidence of record.  Moreover, a rating based on x-
ray findings cannot be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 Note (1).  Therefore a higher rating is not warranted 
based on traumatic arthritis. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his service-connected left shoulder.  Range of motion limited 
to 25 degrees from the side was not shown.  In this regard, 
during the June 2007 VA examination, there was well 
maintained strength of 4/5 with pain with adduction and more 
pain over his AC joint with mild prominence and swelling in 
this area.  There was pain with abduction and external 
rotation too.  Abduction was to 90 degrees on active and 
passive range of motion with pain beginning at 80 degrees and 
ending at 50 degrees.  There was no additional loss of range 
of motion on repetitive use.  Active and passive external 
rotation and internal rotation was 0 to 90 degrees with pain 
beginning at 70 degrees and ending at 50 degrees.  There were 
no recurrent shoulder dislocations or joint ankylosis.  

Following his surgery in November 2007, in February 2008, the 
Veteran was noted to have pain and decreased strength.  
During his March 2009 VA examination, forward elevation was 0 
to 135 degrees with tenderness beginning at 90 degrees, 
abduction was 0 to 135 degrees with tenderness beginning at 
90 degrees, external rotation was 0 to 70 degrees with 
tenderness beginning at 60 degrees, and internal rotation of 
0 to 75 degrees with tenderness beginning at 65 degrees.  As 
such, motion limited to 25 degrees from the side has not been 
shown.  Thus, the evidence of record does not more nearly 
approximate the criteria for a higher initial evaluation for 
the left shoulder at any time during his appeal.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5201; see Hart, 21 Vet. 
App. 505.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left shoulder is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain, weakness, 
stiffness, popping, snapping, and difficulty sleeping, 
lifting, and carrying.  However, the effect of this 
symptomatology is contemplated in the currently assigned 20 
percent disability evaluation.  Importantly, during the March 
2009 VA examination, there was significant increase in pain 
with repetitive use but no additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss in range of motion.  Indeed, the Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected left 
shoulder.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

The Veteran's service-connected radiculopathy of the left 
lower extremity is currently evaluated under Diagnostic Code 
8520, which pertains to paralysis of the sciatic nerve.  A 10 
percent rating is assigned for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  
However, the Board also notes that the words mild, moderate 
and severe are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial rating in excess of 10 
percent disabling for his service-connected left lower 
extremity radiculopathy.  His left lower extremity 
radiculopathy was not productive of moderate incomplete 
paralysis of the sciatic nerve.  In this regard, during the 
September 2007 VA examination, the Veteran described daily 
intermittent pain, decreased sensation, numbness, and 
tingling that can affect the posterior aspect of the left 
thigh and medial aspect of the knee radiating down into the 
left lower leg.  He did not describe muscle weakness.  He 
reported being able to stand only ten to fifteen minutes and 
being able to ambulate up to one block and difficulty 
sleeping.  The motor examination reflected muscle function of 
the left leg of 5/5 and sensory function of decreased 
sensation to light touch but normal position sense and pain.  
There was no muscle atrophy present, no abnormal muscle tone 
or bulk, and no tremors, tics, or other abnormal movements.  

During the March 2009 VA examination, the Veteran reported 
that he could now only stand for five minutes and ambulate up 
to one block.  Although the Veteran reported that he was 
worsening with regard to his back and radicular symptoms, he 
was only experiencing some persistent decreased sensation to 
the medial aspect of the left knee.  He also stated that he 
had flare-ups with increased activity, prolonged sitting, and 
changes in weather.  The examiner was also unable to elicit 
any further symptoms that would be a direct result of any 
radiculopathy symptoms, such as numbness, burning, tingling, 
or muscle weakness of the left lower extremity.  The motor 
examination found not associated focal motor or muscle 
deficits.  The sensory function test noted that there was 
decreased sensation to pain and light touch.  Importantly, no 
muscle atrophy, abnormal muscle tone or bulk, tremors, tics, 
or abnormal movements were present.  Both the Veteran's 
service-connected back disorder and left lower extremity 
radiculopathy were noted to result in deceased mobility and 
problems with lifting and carrying as well as pain.  However, 
the reported symptomatology is not commensurate with moderate 
incomplete paralysis.  Therefore, the evidence of record does 
not more nearly approximate the criteria for a higher initial 
evaluation.  38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8520.  
Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there 
is no basis for awarding a higher initial evaluation for the 
service-connected left lower extremity radiculopathy.  
38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8520. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
left shoulder or left lower extremity radiculopathy are so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected left shoulder and left lower extremity 
radiculopathy have caused frequent periods of hospitalization 
(outside of the left shoulder surgery for which he received a 
temporary total rating) or marked interference with his 
employment.  The evidence reflected that the Veteran retired 
in 1993 due to his back disability.  Additionally, the Board 
finds that the rating criteria to evaluate his left lower 
extremity and left shoulder reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
left shoulder disorder prior to November 6, 2007, is denied.

Entitlement to an initial rating in excess of 20 percent for 
left shoulder disorder on or after February 1, 2008, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.



REMAND

4.  Entitlement to service connection for a left leg 
disability, to include the left knee and left hip, as 
secondary to service-connected right knee disability.  

The Veteran does not contend that he has a left leg 
disability that is directly related to his service.  Instead, 
the Veteran alleges that standing with his weight on his left 
leg for fifty years due to his service-connected right knee 
disability has put a strain on his left leg, particularly his 
left knee.  In September 2006, the Veteran underwent a VA 
examination in connection with this claim.  Degenerative 
changes in the left knee and early degenerative changes in 
the left hip were found.  The examiner opined that the 
Veteran's left mild medial compartmental degenerative changes 
are less likely as not caused by or the result of his 
service-connected right knee and they are less likely as not 
aggravated by his right knee.  In a December 2006 VA 
addendum, the examiner added that the reason for his opinion 
was that there is no evidence knee arthritis causes 
contralateral hip or knee arthritis.  Therefore, it was less 
likely as not that the left leg condition, to include the 
left hip condition, is secondary to the right knee condition 
and the left leg was less likely as not aggravated by the 
right knee.  

However, the examiner does not appear to address the 
Veteran's contention that his service-connected right knee 
caused or aggravated his left leg disability due to uneven 
weight distribution, altered gait, guarding of the right 
knee, etc.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Consequently, the 
Board finds that a remand is necessary before a decision can 
be reached on this matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left leg disability 
including the left knee and left hip, but 
excluding the service-connected 
radiculopathy of the left lower extremity, 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, VA records, private 
medical records, September 2006 VA 
examination, and December 2006 addendum.  
If a left leg disability is found, the 
examiner should opine as to the 
relationship, if any, between the 
Veteran's service-connected right knee 
disability and the left leg disability(s).  
To the extent possible, (likely, unlikely, 
at least as likely as not) the examiner 
should opine whether any current left leg 
disability was either (a) proximately 
caused by or (b) proximately aggravated by 
his service-connected right knee 
disability and, if so, to what degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


